

116 S1408 IS: Child Care Protection Improvement Act of 2019
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1408IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Burr (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Care and Development Block Grant Act of 1990 to improve child care protections
 provided through interstate background checks.1.Short titleThis Act may be cited as the Child Care Protection Improvement Act of 2019.2.Task ForceSection 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f) is amended—(1)by redesignating subsection (j) as subsection (k);(2)in subsection (d)(2)(A), by striking subsection (j)(1) and inserting subsection (k)(1); and(3)by inserting after subsection (i) the following:(j)Task force To assist in implementing interstate criminal background checks for child care staff members(1)EstablishmentThere is established a task force, to be known as the Interagency Task Force for Child Safety (referred to in this section as the Task Force), to identify, evaluate, and recommend best practices and technical assistance to assist Federal and State agencies in fully implementing the requirements of subsection (b) for child care staff members.(2)CompositionNot later than 60 days after the date of enactment of the Child Care Protection Improvement Act of 2019, the President shall appoint the members of the Task Force, which shall include—(A)the Director of the Office of Child Care of the Department of Health and Human Services, the Associate Commissioner of the Children's Bureau of the Department of Health and Human Services, the Director of the Federal Bureau of Investigation, or their designees; and(B)such other Federal officials as may be designated by the President.(3)ChairpersonThe chairperson of the Task Force shall be the Assistant Secretary of the Administration for Children and Families.(4)ConsultationThe Task Force shall consult with representatives from State child care agencies, State child protective services, State criminal justice agencies, and other relevant stakeholders on identifying problems in implementing, and proposing solutions to implement, the requirements of subsection (b), as described in that subsection.(5)Task Force dutiesThe Task Force shall—(A)develop recommendations for improving implementation of the requirements of subsection (b), including recommendations about how the Task Force and member agencies will collaborate and coordinate efforts to implement such requirements, as described in subsection (b); and(B)develop recommendations in which the Task Force identifies best practices and evaluates technical assistance to assist relevant Federal and State agencies in implementing subsection (b), which identification and evaluation shall include—(i)an analysis of available research and information at the Federal and State level regarding the status of the interstate requirements of subsection (b) for child care staff members who have resided in one or more States during the previous 5 years and who seek employment in a child care program in a different State;(ii)a list of State agencies that are not responding to interstate requests covered by subsection (b) for relevant information on child care staff members;(iii)identification of the challenges State agencies are experiencing in responding to such interstate requests;(iv)an analysis of the length of time it takes the State agencies in a State to receive such results from State agencies in another State in response to such an interstate request in accordance with subsection (b);(v)an analysis of the average processing time for the interstate requests, in accordance with subsection (b);(vi)identification of the fees associated with the interstate requests in each State to meet requirements in accordance with subsection (b);(vii)a list of States that are participating in the National Fingerprint File program, as administered by the Federal Bureau of Investigation, and an analysis of reasons States have or have not chosen to participate in the program, including barriers to participation such as barriers related to State regulatory requirements and statutes; and(viii)a list of States that have closed record laws or systems that prevent the States from sharing complete criminal records data or information with State agencies in another State.(6)MeetingsNot later than 3 months after the date of enactment of the Child Care Protection Improvement Act of 2019, the Task Force shall hold its first meeting.(7)Final reportNot later than 1 year after the first meeting of the Task Force, the Task Force shall submit to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives a final report containing all of the recommendations required by subparagraphs (A) and (B) of paragraph (5).(8)SunsetThe Task Force shall terminate 1 year after submitting its final report, but not later than the end of fiscal year 2021..